NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BIRON FILIMON-ACOSTA,                           No.    15-70323

                Petitioner,                     Agency No. A200-245-160

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Biron Filimon-Acosta, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

         In his opening brief, Filimon-Acosta fails to challenge the agency’s

determination that his asylum application is time barred. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Filimon-Acosta also fails to

challenge the agency’s denial of CAT relief. Id. Thus, we deny the petition for

review as to his asylum and CAT claims.

         Substantial evidence supports the agency’s determination that Filimon-

Acosta failed to establish that the harm he suffered or fears in Honduras was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Filimon-Acosta’s withholding of removal claim

fails.

         We lack jurisdiction to consider Filimon-Acosta’s contentions regarding

cancellation of removal, adjustment of status, and being perceived as a wealthy

returnee because he failed to raise them to the BIA. See Barron v. Ashcroft, 358




                                            2
F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      We deny Filimon-Acosta’s requests to remand for a new hearing and for

voluntary departure.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3